

117 S452 ES: Willie O’Ree Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 452IN THE SENATE OF THE UNITED STATESAN ACTTo award a Congressional Gold Medal to Willie O’Ree, in recognition of his extraordinary contributions and commitment to hockey, inclusion, and recreational opportunity.1.Short titleThis Act may be cited as the Willie O’Ree Congressional Gold Medal Act.2.FindingsCongress finds the following:(1)Willie O’Ree was the first Black player to compete in the National Hockey League (NHL), appearing for the Boston Bruins on January 18, 1958, in the throes of the civil rights movement in the United States helping to end racial segregation in the premier professional ice hockey league; he is widely referred to as the Jackie Robinson of Hockey.(2)Willie O’Ree was born October 15, 1935, in Fredericton, New Brunswick, Canada; he is the youngest of 13 children and a descendant of Paris O’Ree, whose name appears in the famous historical document The Book of Negroes.(3)Willie O’Ree was raised by his parents in Fredericton, a predominantly White town where hockey was deeply rooted within the culture. O’Ree was a standout athlete on the ice and the baseball diamond.(4)At age 21, O’Ree was being scouted by professional baseball teams and seriously considered baseball as a career. Upon experiencing the segregated South for the first time while appearing for a minor league tryout, his dream changed and his attention turned solely to ice hockey.(5)While playing amateur hockey, Willie was struck in his right eye with a puck and lost his eyesight. He was told by doctors to abandon his hockey career; instead, never disclosing the extent of his injury, he pursued his dream of playing professional hockey.(6)At the age of 22, O’Ree was called up from the Quebec Aces of the Quebec Hockey League (QHL) to play for the NHL’s Boston Bruins at a time when only 6 teams existed in the league. O’Ree was unaware he had broken the color barrier at the top level of the sport until he read it in the newspaper the following day.(7)Blind in 1 eye and a victim of racism at times throughout his career, O’Ree persevered and played professional hockey for 22 years, tallying over 1,000 points.(8)In 1996, 17 years after O’Ree retired from professional hockey, the National Hockey League hired O’Ree as the first-ever Diversity Ambassador. Having already changed the game forever through his courage and convictions, O’Ree gives new definition to what it means to be a trailblazer.(9)In this role as Diversity Ambassador with the NHL, O’Ree set out to grow the sport by providing access, opportunity, and motivation for children of all races, ethnicities, origins, and abilities. With O’Ree providing a vivid example of what is possible and serving as a relentless supporter of children pursuing their dreams, more than 30 nonprofit youth organizations, dubbed Hockey is for Everyone programs, were developed across North America, each committed to offering minority and underserved children an opportunity to play hockey, leveraging the sport to build character, foster positive values, and develop important life skills.(10)Through Hockey is for Everyone programs, more than 120,000 boys and girls have been positively impacted. O’Ree has devoted nearly 2,500 days on the ground with the youth participants, visiting more than 500 schools, community centers, and rinks to speak to hockey’s core values and beliefs: stay in school; set goals for yourself; remain committed and disciplined; and always respect your teammates, coaches, and parents.(11)Hockey is for Everyone programs have provided important opportunities for youth to partake in physical fitness. Today in the United States, fewer than half of the children ages 6–11 engage in the recommended amount of physical activity, and that number is lower for low-income families. O’Ree has stood as a champion of youth athletic participation and its health benefits for decades.(12)Hockey is for Everyone programs provide numerous off-ice services to youth: SAT and academic tutoring, mentoring, nutrition education, college counseling, community service opportunities, and more. The program has excelled at using hockey as a vehicle to improve the social and emotional wellness of youth and improve students’ academic performances both in primary school and beyond.(13)O’Ree was also named a Member of the Order of Canada in 2008 and, in 2018, the City of Boston released an official Proclamation recognizing January 18, the anniversary of the day he broke into the game, as Willie O’Ree Day.(14)In November 2018, 60 years after O’Ree entered the NHL, he was inducted into the Hockey Hall of Fame in the builder category in recognition of his efforts to grow the game, using his position and the platform of hockey to improve the lives of children throughout North America.3.Congressional gold medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design to Willie O’Ree, or if unavailable, to a member of his family, in recognition of his extraordinary contributions and commitment to hockey, inclusion, and recreational opportunity.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. The design shall bear an image of, and an inscription of the name of, Willie O’Ree. 4.Duplicate medals(a)In generalThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.(b)Proceeds of salesThe amounts received from the sale of duplicate medals under subsection (a) shall be deposited in the United States Mint Public Enterprise Fund.(c)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck under this Act.5.Status of medals(a)National medalThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Passed the Senate July 27, 2021.Secretary